tin department of the treasury -------------------------------------------- taxpayer_identification_number person to contact id number -------------------------------------- contact telephone number --------------------- contact address internal_revenue_service director exempt_organizations number release date se t eo date date uniform issue list organization addre sec_1 -------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------------------- last date for filing a petition with legend tin organization addre sec_1 addre sec_2 a b c d date date date phone dear ------------------ under sec_501 of the internal_revenue_code code as an organization described in the united_states tax_court date this is a final adverse determination that you do not qualify for exemption from income_tax sec_501 of the code internal_revenue_service recognition of your status as an organization described in sec_501 of the code is revoked effective date our adverse determination is made for the following reason s it has not been shown that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 of the code and sec_1_501_c_3_-1 specific facts that contributed to this determination included we requested information and documentation regarding your activities and your finances to determine if you are organized and operated exclusively for qualifying purposes under sec_501 of the code these requests for information and documentation were sent via certified mail to you in care of your organization c - a and your d - b no records written response or other documentation were provided in response to any of our requests for information sec_1_6001-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 you failed to provide any information to show that you are operated exclusively for exempt purposes and otherwise qualify as an organization described in sec_501 of the code accordingly we concluded that you no longer qualify as an organization described in sec_501 of the code contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between date and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on form_1120 for the tax_year and all subsequent tax years forms for the years ended --------------------------------------------------------------------must be filed with this office within days of the date of this letter unless a request for an extension of time is granted send such returns to the following address internal_revenue_service te_ge mc4920dal commerce dallas tx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under sec_7428 of the code you did not file a request to appeal the proposed revocation to the office_of_regional_director_of_appeals within days of the date of our proposed revocation letter dated date your failure_to_file an appeal constitutes a failure to exhaust your available administrative remedies for purposes of a declaratory_judgment under sec_7428 of the code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street nw washington d c the last day for filing a petition for declaratory_judgment is date taxpayer_advocate office addre sec_2 you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate office located nearest you by calling the number below or by writing to procedures formal appeals processes etc the taxpayer_advocate cannot reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling the code we will notify the appropriate state officials of this action as required by sec_6104 of taxpayer_advocate assistance cannot be used as a substitute for established irs phone this is a final revocation letter if you have any questions please contact the person whose name and telephone number are shown above enclosures pub sincerely yours martha sullivan director exempt_organizations
